Citation Nr: 0826377	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-07 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the National Guard 
and served on active duty (upon being called to such duty by 
Executive Order) from October 1961 to August 1962.  This 
matter is before the Board of Veterans' Appeal (Board) on 
appeal from a February 2005 rating decision by the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2008, a Travel Board hearing was held before 
the undersigned.  A transcript of that hearing is associated 
with the claims file.  At the hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  During the hearing the veteran was granted a 
ninety day abeyance period for submission of additional 
evidence.  No additional evidence was received during such 
period.


FINDINGS OF FACT

The veteran's back complaints and injuries in service were 
acute, and resolved without residual disability; a chronic 
low back disability was not manifested in service; arthritis 
of the lumbar spine was not manifested in the first 
postservice year; and his current low back disability is not 
shown to be related to his service, to include injury 
therein. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353-23355).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letter in October 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although complete 
VCAA notice was not provided prior to the initial 
adjudication in this matter, the veteran has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See May 
2007 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A March 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect as to this notice.  

The veteran's service medical and personnel records are 
associated with his claims file, as are VA and private 
treatment records.  He was afforded an examination in January 
2005.  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, arthritis) may be 
service connected based on a presumption that they were 
incurred in service if they become manifest to a compensable 
degree within a specified period of time following service 
discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The veteran's service medical records reveal that he was 
treated for a complaint of mid back pain after unloading 
heavy equipment.  He subsequently complained of lower back 
pain the remaining time in service.  X-rays in service showed 
spina bifida occulta at the 1st sacral vertebra with an 
increased lumbar lordosis.  There was very slight narrowing 
of the dorsum of the body of the 5th lumbar vertebra.  The 
assessment was poor posture.  Mild lumbosacral strain was 
diagnosed, and treated with diathermy and Williams' 
exercises.  On service discharge examination, the veteran 
reported a history of back trouble; clinical evaluation of 
the spine was normal.

Postservice treatment records include a December 1976 record 
which notes that the veteran reported occasional left low 
back pain after lifting.  A February 1979 record notes normal 
spine.  A January 1989 record notes that the veteran 
complained of an pain in the left groin after lifting a 150 
pound feed bag; however, no low back abnormal findings were 
noted.  A March 1992 record shows the veteran reported 
occasional mild low back pain.  Physical examination revealed 
normal spine.  Subsequent physical examinations from May 1995 
to May 2000 do not show low back complaints; the 
musculoskeletal system was reported normal.

March 2002 to April 2005 VA treatment records do not show 
treatment for the veteran's back.

An August 2004 letter from Dr. A., the veteran's treating 
physician notes:

"I have been seeing [the veteran] for a number of years 
as a patient.  Over the years he has been complaining of 
chronic low back pain and tells me [emphasis added] that 
this was service related due to an injury caused in 1962 
while he was still in the service.  The history that he 
gives me is that over the years, he has never been able 
to lift any heavy materials.  He has had to adjust his 
life around the back pain.  He usually does fairly well 
if he does not do any lifting so most of his life he has 
sought out jobs that did not require heavy lifting and 
has always sought the help of other people to help him 
with the lifting.  He has been fairly consistent with 
this over the years".

On January 2005 VA examination, the veteran reported that his 
back problems began when he sustained a lifting injury in 
service.  The examiner reviewed the claims folder, and noted 
that acute back strain was diagnosed in service and was 
treated conservatively as it did not resolve quickly.  
Physical examination revealed that the veteran was able to 
move fluidly.  There was no abnormality on inspection of the 
back.  He was able to heel-and-toe walk without difficulty.  
There were mild tenderness to percussion in the lower lumbar 
area, no tenderness to palpation, and no muscle spasm.  Range 
of low back motion was within normal limits, albeit with some 
discomfort.  The diagnosis was lower lumbar degenerative disc 
and facet disease, relatively mild based on examination 
findings.

The examiner opined:

". . . it is my opinion that there is insufficient 
evidence to connect his present back problem to his 
injury while on active duty.  Reasons for this opinion 
include the fact that he has diffuse degenerative disc 
and facet disease, not a specific focal level identified 
according to the x-ray taken last year.  His initial 
injury was described as affecting the lower thoracic 
spine, not the lumbar spine, although he later developed 
low back pain without any known additional injury.  The 
findings described are very common in the older 
population, and are generally related to cumulative 
trauma over many years.  He has led an active lifestyle, 
and is the owner/operator of a convenience store and 
service station, hobby farmer, and horseman; it is 
likely that he was subject to fairly heavy loading of 
his lumbar spine throughout his working life".

Statements from the veteran, his wife and mother relate his 
current back disability to his injury in service.

It is not in dispute that the veteran now has a low back 
disability, as such disability is well-documented in the 
record.  Likewise, it is shown, and is not in dispute, that 
the veteran was treated for low back complaints/injuries in 
service.  What must still be shown to establish service 
connection for a low back disability is that the current low 
back disability is related to the injuries and complaints in 
service.   

The veteran's service medical records show that his 
injuries/complaints were acute and did not result in chronic 
low back disability.  On each occasion he received treatment, 
and returned to duty.  Chronic pathology was not noted.  
While he reported a history of back trouble on service 
separation examination, the spine was found normal on 
clinical evaluation at the time.  There is no evidence that 
arthritis of the lower spine was manifested in the first 
postservice year.  Accordingly, service connection for a low 
back disability on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis 
(for arthritis as chronic disease under 38 U.S.C.A. §§ 1112, 
1137) is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current low back disability to his active 
service/complaints noted therein.  He contends that his 
current back disability is related to the 1962 injury in 
service.  Dr. A appears to support this allegation; however, 
as she indicates that her opinion is based on history 
reported by the veteran.  As she did not have access to the 
veteran's accurate and complete service and postservice 
medical history (as shown in his claims folder), her opinion 
has some (in noting that the veteran has been consistent in 
his reports), but not substantial, probative value.

The Board finds the opinion of the January 2005 VA examiner 
more probative.  That examiner examined the veteran; had 
access to, and reviewed, the claims folder, and specifically 
found that there was no nexus between the veteran's current 
low back disability and his injury in service.  The examiner 
explained the rationale for the opinion in detail, cited 
clinical findings (and history) that supported the rationale, 
and noted that the veteran's current back disability is the 
type that appears in older persons, and is generally the 
cumulative effect of a lifetime of traumatic events.  

As the veteran, his spouse and mother are laypersons, their 
own opinions are not competent evidence in the matter of the 
etiology of his current low back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


